Citation Nr: 1127227	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-08 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease with effusion of the right knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease with ligamentous calcification of the left knee.

3.  Entitlement to an initial compensable disability rating for degenerative joint disease with torn rotator cuff of the left shoulder, status post surgical repair.

4.  Entitlement to an initial compensable disability rating for osteochondroma of the left thumb.

5.  Entitlement to an initial compensable disability rating for diverticulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1979 to June 1990, and from August 1999 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In May 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

Also in May 2011, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for the aforementioned disabilities, the Board has characterized these claims in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Although the RO has granted higher ratings during the pendency of the appeal of 10 percent for degenerative joint disease with effusion of the right knee, and 10 percent for the Veteran's degenerative joint disease with ligamentous calcification of the left knee, inasmuch as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The the issue of entitlement to a compensable disability rating for status post right shoulder rotator cuff tear, labral tear and torn bicep tendon with surgical repair, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to disability ratings in excess of 10 percent for degenerative joint disease with effusion of the right knee, and in excess of 10 percent for degenerative joint disease with ligamentous calcification of the left knee, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left shoulder disability is manifest by no more than objective evidence of flexion to 170 degrees, abduction to 180 degrees, and pain on motion.

2.  A left thumb disability is manifest by no more than objective evidence of no gap between the thumb and fingers on forced opposition, and pain on motion.

3.  Diverticulitis is manifest by no more than mild symptoms with occasional episodes of abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, for the orthopedic manifestations of a left shoulder disability are met.  38 U.S.C.A. § 1155, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.59, 4.71a, Diagnostic Code 5203 (2010).

2.  The criteria for a rating of 10 percent, but no higher, for the orthopedic manifestations of a left thumb disability are met.  38 U.S.C.A. § 1155, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.59, 4.71a, Diagnostic Code 5228 (2010).

3.  The criteria for a compensable rating for diverticulitis are not met.  38 U.S.C.A. § 1155, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Codes 7319, 7327 (2010).


	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims are from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  The Veteran also was afforded VA examinations in order to ascertain the current severity of the service-connected disabilities.  

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.

General Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  


However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Left Shoulder

On VA examination in April 2009, the Veteran reported experiencing chronic left shoulder discomfort, pain, and stiffness.  It was noted that the Veteran was left handed.  The examiner noted objective evidence of instability, pain, stiffness, weakness, and decreased speed of joint motion.  The report reflects no episodes of dislocation or subluxation, locking episodes, or effusions.  Flexion of the left shoulder was to 170 degrees.  Abduction was to 180 degrees.  Internal rotation was to 90 degrees.  External rotation was to 40 degrees.  It was further noted that the Veteran was employed and had lost one week of work during the previous 12-month period due to medical appointments.  The examiner opined that the disability had mild effects on the Veteran's usual daily activities.

During the Veteran's May 2011 Board hearing, the Veteran remarked on the pain he experienced in his left shoulder.  The Veteran demonstrated raising his left arm from his side and said that the motion was painful.  The Veteran said that he could lift five pounds repeatedly, but the more weight was added, the more difficult the movement became.

The Veteran's left shoulder disability is currently evaluated as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5203, for impairment of the clavicle or scapula.  Under Code 5203, a 20 percent rating is appropriate when there is dislocation of, or nonunion with loose movement of, the clavicle or scapula; a 10 percent rating is appropriate for nonunion without loose movement or malunion.  Under this Code, the disability also may be rated on impairment of function of a contiguous joint.  There is no differentiation between the ratings assigned for the major and minor joints under this code.  As the last VA examination of record did not show any evidence of fracture, dislocation, or malunion, a compensable evaluation is not warranted under Diagnostic Code 5203.

Notwithstanding this evidence, the Board may consider awarding a higher rating based on functional loss due to pain on motion and use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The evidence of record documents the Veteran's consistent and credible reports of ongoing left shoulder pain throughout the appeal period, and the April 2009 VA examiner noted that the Veteran did in fact have pain on range of motion testing.  Additionally, at his personal hearing, the Veteran credibly testified about how pain affects left shoulder.  Under the rating schedule, actually painful joints resulting from healed injury are entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59.  Accordingly, the Board finds that a rating of 10 percent, but no higher, is warranted for the left shoulder disability throughout the period of the appeal when considering DeLuca factors and when giving the Veteran the benefit of the doubt.

The Board has considered whether the application of any other Diagnostic Code might be appropriate and avail the Veteran of a higher rating.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5201 provides disability ratings for limitation of motion of the shoulder.  However, normal (full) range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees (38 C.F.R. § 4.71, Plate I), and the Veteran's left shoulder flexion has been measured at 170 degrees and abduction to 180 degrees.  In order to warrant a higher disability rating under this Code, the medical evidence must reflect limitation of motion of the arm to 25 degrees from the side, to midway between side and shoulder level, or to shoulder level.  There is no medical evidence to suggest that the Veteran experiences this level of impairment of the left shoulder.  Although the Veteran indicated during his May 2011 Board hearing that he could only abduct his left shoulder to about 85 degrees, the Board finds that this lay evidence, while competent, is outweighed by the April 2009 VA examination report which reflects that the Veteran was able to abduct his left shoulder to 180 degrees.  The VA examination report was prepared by an objective medical expert in the course of creating an impartial report, whereas concerning the Veteran's remarks, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

As the medical evidence of record, discussed above, also does not show evidence of ankylosis of the scapulohumeral articulation, flail joint, or fibrous union of the humerus, neither Code 5200 or Code 5202 is applicable to the Veteran's shoulder disability.

Left Thumb

On VA examination in April 2009, the Veteran reported experiencing pain and stiffness.  The examiner observed a nontender mass in the area of the Veteran's left thumb.  The examiner found no angulation, ankylosis, or amputation.  The examiner further noted that there was no gap between the thumb and fingers on forced opposition.  An X-ray revealed an 0.8 cm by 0.6 cm bony outgrowth with well defined margins arising from the dorsal/lateral cortex of the distal shaft of the first metatarsal which had the appearance of a benign osteochondroma.  The examiner  diagnosed osteochondroma of the left thumb and opined that there were no significant effects on the Veteran's occupation or usual daily activities.

During his May 2011 Board hearing, the Veteran demonstrated non-opposability of his thumb to the pad of his first finger, but no exact measurement was taken.  The Veteran complained that his thumb was tender most of the time.  He said that he could write using his hand, but the pain was still there.

The Veteran's left thumb disability is currently evaluated as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5228, for limitation of motion of the thumb.  Under this Code, a 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers; a 10 percent rating is assigned for a gap of one to 2 inches (2.5 to 5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers; and a noncompensable rating is assigned when there is a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  There is no differentiation between the ratings assigned for the major and minor hands under this code.  As the last VA examination of record showed that that there was no gap between the thumb and fingers on forced opposition, and no exact measurement of the gap was given at the May 2011 Board hearing, a compensable evaluation is not warranted under Diagnostic Code 5203.

However, the Board again notes that a higher rating is available based on functional loss due to pain on motion and use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As with the Veteran's left shoulder discussed above, the evidence of record documents the Veteran's consistent and credible reports of ongoing left thumb pain throughout the appeal period.  Additionally, at his personal hearing, the Veteran credibly testified about how pain affects the range of motion of his left thumb.  Under the rating schedule, actually painful joints resulting from healed injury are entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59.  Accordingly, the Board finds that a rating of 10 percent, but no higher, is warranted for the left thumb disability throughout the period of the appeal when considering DeLuca factors and when giving the Veteran the benefit of the doubt.

The Board has again evaluated whether the application of any other Diagnostic Code might be appropriate and avail the Veteran of a higher rating.  However, as the medical evidence of record, discussed above, also does not show evidence of ankylosis or amputation of the left thumb, neither Code 5152 or Code 5224 is applicable to the Veteran's left thumb disability.

Diverticulitis

On VA examination in April 2009, the examiner noted that a finding of diverticulitis was incidental on a virtual colonoscopy performed at the Veteran's service retirement physical examination.  The examiner further noted that the Veteran had no symptoms of diverticulitis, was on no medications for diverticulitis, and was receiving no treatment for diverticulitis.  The report reflects that there was no history of nausea, vomiting, diarrhea, constipation, indigestion, fecal incontinence, or abdominal pain.  A virtual colonoscopy performed in connection with the VA examination revealed mild diffuse diverticulitis coli, and the examiner remarked that the diverticulitis found was asymptomatic.  It was further noted that the Veteran's bowel sounds were normal.  The examiner opined that the Veteran's diverticulitis had no significant effects on his occupation or usual daily activities.  It was noted that the Veteran had missed about one week of work during the previous 12 month period.

During the Veteran's May 2011 Board hearing, he remarked that he had bouts with diarrhea a couple of times a month.  He said that the diarrhea varied between severe and mild.  He commented that his commute from home to work was difficult when he experienced diarrhea, and there were days when he had to miss work.  He said that he had missed about 24 days of work during the prior year.  He said that there were no medical treatment records available because he treated his symptoms himself.  He stated that he had stomach pain in connection with his diarrhea.

The Veteran's diverticulitis is currently evaluated as noncompensably disabling under 38 C.F.R. § 4.114, Diagnostic Code 7327, for diverticulitis.  According to this Code, diverticulitis is rated as irritable colon syndrome, peritoneal adhesions, or ulcerative colitis, depending on the predominant disability picture.  38 C.F.R. 
§ 4.114.  As no evidence of record indicates that the Veteran has peritoneal adhesions or ulcerative colitis, the predominant disability picture appears to be analogous to irritable colon syndrome.

Irritable colon syndrome is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7319.  According to this Code, a 30 percent rating is appropriate when there are severe symptoms, diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress; a 10 percent rating is appropriate for moderate symptoms, frequent episodes of bowel disturbance with abdominal distress; a noncompensable rating is appropriate for mild symptoms, disturbances of bowel function with occasional episodes of abdominal distress.

Considering the April 2009 VA examination report in concert with the Veteran's statements, the Board finds that a compensable disability rating for diverticulitis is not warranted at any time during the appeal.  The VA examiner opined that the Veteran's diverticulitis is essentially asymptomatic, and the Veteran testified during his hearing that he only had bouts with abdominal distress a couple of times a month.  This level of impairment is best described as "occasional" as opposed to "frequent" or "more or less constant," and thus, no higher than a noncompensable disability rating is warranted.  See 38 C.F.R. § 4.114, Diagnostic Codes 7327, 7319.

Extraschedular Consideration

The Board has also considered has also been given regarding whether the schedular evaluations given for the disabilities discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of each of the three service-connected disabilities at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As such, referral for extraschedular consideration is not in order here.


ORDER

A disability rating of 10 percent, but no higher, for degenerative joint disease with torn rotator cuff of the left shoulder, status post surgical repair, is granted, subject to the law and regulations governing the payment of VA compensation benefits.

A disability rating of 10 percent, but no higher, for osteochondroma of the left thumb, is granted, subject to the law and regulations governing the payment of VA compensation benefits.

A compensable disability rating  for diverticulitis is denied.


REMAND

During the Veteran's May 2011 Board hearing, he testified that in March 2010 and July 2010, he underwent right and left knee surgery, respectively.  The treatment records created in connection with these surgeries have not yet been associated with the claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While this case is in remand status, the RO/AMC must provide the Veteran with an authorization form in order to allow for the release of these records.

Additionally, the Board notes that the Veteran's last VA examination for rating purposes for his knees occurred in April 2009-prior to his reported surgeries.  In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the Court held that the duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  In consideration of the Veterans recent surgery on both of his knees, the Board finds that the Veteran should be afforded a new VA examination in connection with his claims for higher ratings for his bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his right and left knee disabilities that is not evidenced by the current record.  The RO/AMC must gather any outstanding VA treatment records and provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  The RO/AMC must specifically ask the Veteran to complete an authorization form allowing for the release of his bilateral knee surgery records.  Any such records must be obtained and associated with the claims folder.  If any identified private records cannot be obtained, the Veteran must be so informed and provided an opportunity to submit any copies thereof in his possession.

2.  Upon the passage of a reasonable amount of time or upon the Veteran's response, the Veteran will be afforded an examination to determine the current severity of his service-connected right and left knee disabilities.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.

b. After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's service-connected right and left knee disabilities, to include range of motion findings, evidence of instability or locking, and evidence of flare-ups, as well as addressing whether there is any weakness, incoordination, or lack of endurance on repetitive motion.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, the examiner should so state.  

d. If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  The RO/AMC will provide the Veteran timely notice of the day, time, and location of the scheduled examination and notify him that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for the examination, a copy of the notification letter sent to the Veteran, or a computer printout with the relevant information, showing that notice scheduling the examination was sent to the last known address will be added to the record.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be taken.  

5.  After the above have been completed, the RO/AMC will re-adjudicate the Veteran's claims for ratings in excess of 10 percent each for service-connected right and left knee disabilities based on all of the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


